 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IAN PERRY ,

 9                              Plaintiff,                CASE NO. 2:20-cv-01622-RSM-BAT

10           v.                                           ORDER GRANTING STIPULATED
                                                          MOTION TO EXTEND DEADLINE
11   STATE OF WASHINGTON, et al.,

12                              Defendant.

13          Based on the parties’ Stipulated Motion to extend the deadline to amend pleadings,
14   currently set for Friday April 30, 2021 (Dkt. 16), and for good cause shown, it is ORDERED
15   that the parties’ deadline to amend pleadings is extended until May 21, 2021.
16          DATED this 30th day of April, 2021.
17

18                                                       A
                                                         BRIAN A. TSUCHIDA
19                                                       United States Magistrate Judge

20

21

22

23



     ORDER GRANTING STIPULATED MOTION
     TO EXTEND DEADLINE - 1
